BATTERY MODULE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al. (US 2016/0197386 A1).
Regarding claim 1, Moon et al. teach a battery module comprising: a plurality of battery cells stacked in a horizontal direction (Abstract and figures 2 and 3 disclose a battery cell stack, elements 110/210, in a horizontal direction.);
 a first plate supporting lower sides of the plurality of the battery cells and dissipating heat generated in the battery cells (Paragraph 0015 discloses cover members to provide an effective heat dissipation effect. Figs 2 and 3, elements 120/220 disclose a first cover member provided on the upper surface of the battery cell stack, elements 110/210.); and 
a second plate in contact with upper sides of the battery cells and dissipating heat generated in the battery cells, wherein the second plate comprises accommodation grooves to receive corresponding sealing portions formed in the upper sides of the battery cells, wherein a heat transfer material having a dielectric strength of from 10 kV/mm to 30 kV/mm is disposed in the accommodation grooves (Paragraph 0063, figs. 2 and 3 disclose in the unit module, elements 100/200, with the above-stated construction, the surplus spaces, elements 261 and 262, which are defined between the module housing and the battery cell stack, are completely filled with a thermoplastic resin, whereby it is possible to effectively prevent movement of the battery cell stack, elements 110/210. The thermoplastic resin used is Thermelt 861 and has a dielectric strength of 19 kV/mm.).
Regarding claim 2, Moon et al. teach the battery module of claim 1, wherein the first plate comprises insertion grooves to receive corresponding sealing portions protruding downward from the battery cells (Paragraph 0063 and figure 2 disclose in the unit module, element 200, with the above-stated construction, the surplus spaces, elements 261 and 262, which are defined between the module housing and the battery cell stack, are completely filled with the thermoplastic resin, whereby it is possible to effectively prevent movement of the battery cell stack, element 210.).
Regarding claim 8, Moon et al. teach the battery module of claim 1, wherein the plurality of battery cells includes a pouch-type secondary battery (Paragraphs 0004-0005).
Regarding claims 10 and 11, Moon et al. teach a battery module comprising: a plurality of battery cells stacked adjacent to each other in a first direction (Abstract and figures 2 and 3 disclose a battery cell stack, elements 110/210, in a horizontal direction.); 
a first plate supporting a lower side of each of the plurality of the battery cells, and contacting the lower side of each of the plurality of the battery cells for dissipating heat generated in the battery cells (Paragraph 0015 discloses cover members to provide an effective heat dissipation effect. Figs 2 and 3, elements 120/220 disclose a first cover member provided on the upper surface of the battery cell stack, elements 110/210.); 
and a second plate comprising accommodation grooves to receive corresponding sealing portions formed in an upper side of each of the plurality of the battery cells, wherein a heat transfer material is disposed in the accommodation grooves (Paragraph 0063, figs. 2 and 3 disclose in the unit module, elements 100/200, with the above-stated construction, the surplus spaces, elements 261 and 262, which are defined between the module housing and the battery cell stack, are completely filled with a thermoplastic resin, whereby it is possible to effectively prevent movement of the battery cell stack, elements 110/210. The thermoplastic resin used is Thermelt 861 and has a dielectric strength of 19 kV/mm.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2016/0197386 A1).
Regarding claim 3, Moon et al. the battery module of claim 2. However, they do not teach wherein the accommodation grooves are wider and deeper than the insertion grooves.
This is merely an example of changes in shape. MPEP 2144.04 B Changes in Shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 3, Moon et al. teach the battery module of claim 10, wherein the first plate comprises insertion grooves to receive corresponding sealing portions protruding downward from the plurality of battery cells. (Paragraph 0063 and figure 2 disclose in the unit module, element 200, with the above-stated construction, the surplus spaces, elements 261 and 262, which are defined between the module housing and the battery cell stack, are completely filled with the thermoplastic resin, whereby it is possible to effectively prevent movement of the battery cell stack, element 210.). However, they do not teach wherein the accommodation grooves are wider and deeper than the insertion grooves.
This is merely an example of changes in shape. MPEP 2144.04 B Changes in Shape: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2016/0197386 A1) and further in view of Lee et al. (KR 10-1792751 B1).
Regarding claim 4, Moon et al. teach the battery module of claim 1. However, they do not teach wherein each of the battery cells comprises:
an accommodation portion having a rectangular prism shape and accommodating an electrode assembly; and the sealing portions arranged along an outer periphery of the accommodation portion, wherein the sealing portions are only formed on three sides of the accommodation portion.
Lee et al. teach the battery cells comprises: an accommodation portion having a rectangular prism shape and accommodating an electrode assembly (Paragraph 0077 and figure 3 teach an accommodating portion, I.); and the sealing portions arranged along an outer periphery of the accommodation portion, wherein the sealing portions are only formed on three sides of the accommodation portion (Paragraph 0077, figure 3 teach a sealing portion, S.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Moon with Lee in order to secure efficient cooling performance.
Regarding claim 5, the combination of Moon and Lee teach the battery module of claim 4. Further, Lee et al. teach wherein the sealing portions received in the accommodation grooves are folded at least once (Fig. 3 shows element S, folded in the center.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Moon with Lee in order to secure efficient cooling performance.
Regarding claim 6, the combination of Moon and Lee teach the battery module of claim 4. Further, Lee et al. teach wherein the first place and the second plate are formed of an aluminum material (Paragraph 0054).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Moon with Lee in order to secure efficient cooling performance.
Regarding claim 7, the combination of Moon and Lee teach the battery module of claim 4. Further, Lee et al. teach wherein further comprising a cooling device coupled to at least one of an upper side of the first plate and a lower side of the second plate (Paragraph 0055 discloses a refrigerant such as air or water may flow under the cooling plate 200.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Moon with Lee in order to secure efficient cooling performance.
Regarding claim 9, Moon et al. teach the battery module of claim 1. However, they do not teach wherein the heat transfer material includes a silicon material or an epoxy material.
Lee et al. teach thermally conductive adhesives can be used that comprise epoxy or silicon (Paragraph 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Moon with Lee in order to improve thermal conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729